Citation Nr: 0721959	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-34 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to April 
1970.  He also served in a reserve component of the military.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 decision by the RO.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

In December 2005, the RO certified the veteran's appeal to 
the Board.  Later that same month, the veteran submitted 
additional evidence to the RO.  The RO, in turn, forwarded 
the material to the Board, pursuant to 38 C.F.R. § 19.37(b), 
where it was received in February 2006.

The additional evidence received is "new," inasmuch as it 
consists of material that has never been considered by the 
RO.  In addition, because the evidence contains further 
detail pertaining to the veteran's allegations of noise 
exposure in service, and demonstrates the presence of a 
bilateral, high-frequency hearing loss, it is also 
"pertinent" to the matter on appeal.  Accordingly, and 
because the veteran has not waived his right to have the 
evidence reviewed by the agency of original jurisdiction 
(AOJ) in the first instance, his case must be returned to the 
AOJ for readjudication.  38 C.F.R. § 20.1304(a), (c) (2006).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007)).  
In the context of a claim for service connection, the VCAA 
requires, among other things, that VA provide claimants 
notice of the manner in which disability ratings and 
effective dates are assigned for awards of disability 
benefits.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Here, that has not been done.  The Board also finds that it 
would be helpful to obtain the veteran's service personnel 
records, and to have him examined for purposes of obtaining a 
medical opinion as to the likely etiology of the disorders in 
question, in light of his allegation that his duties in 
service exposed him to excessive noise.  38 C.F.R. § 19.9 
(2006).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send a new VCAA notice letter to the 
veteran and his representative.  Among other 
things, the letter should contain notice of 
the manner in which disability ratings and 
effective dates are assigned for awards of 
disability benefits, as required by Dingess.  
The veteran and his representative should be 
given a reasonable opportunity to respond to 
the notice, and any additional information or 
evidence received should be associated with 
the claims file.

2.  Contact the service department and ask it 
to provide a complete copy of the veteran's 
service personnel record.  The materials 
obtained should be associated with the claims 
file.

3.  After the foregoing development has been 
completed, arrange to have the veteran 
scheduled for an audiometric examination.  
After reviewing the claims file, examining 
the veteran, and conducting audiometric and 
speech discrimination (Maryland CNC) testing 
of both ears, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., whether it is 50 percent 
or more probable) that the veteran has 
tinnitus and/or hearing loss that can be 
attributed to service, to include any in-
service exposure to noise.  A complete 
rationale should be provided.

4.  Thereafter, take adjudicatory action on 
the claims here in question, taking into 
account the entire record, including the 
additional evidence added to the file since 
the statement of the case (SOC) was issued in 
August 2005.  If the benefit sought remains 
denied, furnish a supplemental SOC (SSOC) to 
the veteran and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).


